JUDGMENT

PER CURIAM.
This case was considered on the record from the United States District Court for *6the District of Columbia and on the briefs and arguments of the parties. It is
ORDERED AND ADJUDGED that the Order of the District Court granting the defendant-appellee summary judgment be affirmed for the reasons stated in Parts III-VI of the district court’s Memorandum Opinion. See Thompson v. Dep’t of State, 400 F.Supp.2d 1, 8-20 (D.D.C.2005). Arguments Thompson raises for the first time on appeal in support of her claim regarding the maintenance of her medical information and the adverse effect allegedly caused thereby are forfeit because of her failure to raise them in the district court.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.